DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karan Singh (Reg. No. 72,240) on March 24, 2021.
The application has been amended as follows:
In the claims:
1.	(Currently Amended) An energy management device comprising:
a communication portal configured to send and receive peer-to-peer data from one or more peer-to-peer entities and to send and receive utility data from one or more utility entities via one or more communication paths, the communication portal including a display which is configured to display one or more peer-to-peer energy options and to display one or more utility energy options, the display further configured to display one or more additional options to allow a user to:



a memory
one or more processors configured to: 
communicate via the one or more communication paths with one or more energy devices;
determine capacity data for an excess capacity expected from an energy source at a future time based on data received from the one or more energy devices where the data is analyzed via machine learning to predict the excess capacity utilizing an energy profile for the energy source;
receive a grid constraint data from the one or more utility entities and a third party building constraint data from the one or more peer-to-peer entities and compare, at a time prior to the future time, both the grid constraint data and the third party building constraint data to the capacity data including an offered price; and
one or more additional options, generate one or more control signals to provide at least a portion of the excess capacity at the future time to at least one of: a constrained grid and a constrained third party building based on the capacity data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZHIPENG WANG/Primary Examiner, Art Unit 2115